UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7103



VERNON RIPLEY,

                                           Petitioner - Appellant,

          versus


DAVID ROBINSON, Warden,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-04-280-1-GBL)


Submitted:   November 30, 2005         Decided:     December 15, 2005


Before MICHAEL and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Remanded by unpublished per curiam opinion.


Vernon Ripley, Appellant Pro Se. Amy L. Marshall, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Vernon Ripley seeks to appeal the district court’s order

denying his motions filed pursuant to Fed. R. Civ. P. 59(e) and

60(b).   The notice of appeal was received in the district court

shortly after expiration of the appeal period.    Under Fed. R. App.

P. 4(c)(1) and Houston v. Lack, 487 U.S. 266 (1988), the notice is

considered filed as of the date Ripley properly delivered it to

prison officials for mailing to the court.       The record does not

reveal if or when Ripley complied with the requirements of Fed. R.

App. P. 4(c)(1).   Accordingly, we remand the case for the district

court to obtain this information from the parties and to determine

whether the filing was timely under Fed. R. App. P. 4(c)(1) and

Houston v. Lack.     The record, as supplemented, will then be

returned to this court for further consideration.



                                                            REMANDED




                               - 2 -